Citation Nr: 1129072	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-24 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for post operative internal derangement of right knee with post traumatic arthritis (right knee disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2011, and a transcript of that hearing is associated with the claims file.  

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and all current electronic documents are associated with the claims file.  Further review of this case should also include review the Virtual VA file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's increased rating claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Specifically, the last VA examination was conducted in February 2008, over three years ago.  The Board observes that, where an otherwise adequate examination has been conducted, the mere passage of time does not require a new VA examination.  Rather, there must be an indication that the disability has increased in severity to warrant a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  In this case, the Board notes that the Veteran has described many similar symptoms throughout the appeal.  However, he denied using any assistive device, such as a cane or brace, during the February 2008 VA examination, and he reported having to use a cane on occasion in January 2009 and March 2011.  In addition, the VA examiner recorded full extension of the right knee, and the Veteran subjectively testified in March 2011 that he could not fully extend or bend his knee.  He stated that he believed his knee was much worse than at the last VA examination.  Further, several providers have indicated that the Veteran's knee would continue to deteriorate over time.  In a July 2007 letter, Dr. K stated that he suspects that knee replacement surgery would be required at some time in the next decade if more conservative measures such as injections and activity modifications were not beneficial.  Similarly, the February 2008 VA examiner opined that the Veteran's knee was continuing to wear out and would ultimately need total knee replacement.

As such, there is an indication that the Veteran's right knee disability may have increased in severity since the last VA examination.  Further, there is no medical evidence of record concerning that period, as the Veteran has denied any current treatment other than over-the-counter medications.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Accordingly, the case must be remanded to afford the Veteran a thorough and contemporaneous VA examination concerning his right knee disability.

In addition, there may be outstanding treatment records.  Although the Veteran denied any current treatment in March 2011, he testified that an unspecified doctor had told him not to use physical therapy, such as riding a bike, because it would be detrimental, in that the knee is degraded more every time it bends.  However, the Veteran reported receiving physical therapy during the February 2008 VA examination, and the current medical evidence indicates that at least one previous provider recommended physical therapy.  See, e.g., November 2003 VA treatment record (recommending straight leg raising and progressive resistive quadriceps strengthening exercises).  However, in a July 2007 private evaluation, Dr. K recommended that the Veteran avoid stressful or strenuous activities as much as possible.  He administered a cortisone injection and advised the Veteran to return for further treatment if needed.  Also, the Veteran testified in March 2011 that he had been prescribed "quite a few" braces through VA, but he did not like to use them.  A November 2003 VA treatment record refers to two types of braces, but there are no further VA treatment records in the claims file.  

Based on the foregoing, it is unclear whether the Veteran received any further treatment from Dr. K, or any VA treatment between November 2003 and March 2011.  As such, upon remand, the Veteran should be given another opportunity to identify any outstanding VA or private treatment records, to include from Dr. K, and reasonable efforts should be made to obtain them.  Any available treatment records should be associated with the claims file prior to the VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any treatment during the course of the appeal for his right knee disability, and to complete an authorization and release (VA Form 21-4142) for any non-VA providers, to include Dr. K.  After obtaining the necessary authorizations, request copies of any outstanding treatment records, including but not limited to any records from Dr. K and any VA treatment records.  All requests and all responses should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after making reasonable efforts, notify the Veteran and allow an appropriate time to provide any such records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should record and measure the current level of severity of any manifestations of the right knee disability.  Any opinion must be accompanied by a complete rationale, with consideration of all lay and medical evidence.    

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  All potential diagnostic codes should be considered, including but not limited to recurrent instability and arthritis.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

